--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
SUBSCRIPTION AGREEMENT


CrowdGather, Inc.
20300 Ventura Blvd. Suite 330
Woodland Hills, CA 91364


Gentlemen:


1. Subscription. On the terms and subject to the conditions of this Subscription
Agreement (“Subscription Agreement”), _________________________ (“Investor”)
hereby subscribes for _________________ (___________) shares of $.001 par value
Series A Preferred Stock (“Shares”) of CrowdGather, Inc., a Nevada corporation
(“Company”), at a purchase price of ___________________ ($_________), or $1.00
per share (“Per Share Price”). In connection with the Shares being issued
pursuant to the Subscription Agreement, the Investor shall receive
_____________________  (_________) warrants which will provide to the Investor
the right to purchase _____________________  (___________) shares of the
Company’s $.001 par value common stock (“Common Stock”) at a purchase price of
$0.95 per share and which warrants shall expire three years from the date that
the Company accepts the subscription contemplated by the provisions of this
Subscription Agreement. The Warrant Agreement attached hereto as Exhibit A.


2.           Representations and Warranties.  In order to induce the Company to
accept this subscription, the Investor hereby represents and warrants to, and
covenants with, the Company as follows:


(a)           The Investor has received and carefully reviewed such information
and documentation relating to the Company that the Investor has requested,
including without limitation, the Company’s filings with the U.S. Securities and
Exchange Commission;


(b)           The Investor has had a reasonable opportunity to ask questions of
and receive answers from the Company concerning the Company and terms and
conditions of his or her proposed investment in the Company, and all such
questions, if any, have been answered to the full satisfaction of the Investor,
The Investor confirms that he has obtained sufficient information, in his
judgment to evaluate the merits and risks of this investment. The Investor
confirms that he has had the opportunity to obtain such independent legal and
tax advice and financial planning services as the Investor has deemed
appropriate prior to making a decision to subscribe for the Shares. In making a
decision to purchase the Shares, the Investor has relied exclusively upon his
experience and judgment, if any, upon such independent investigations as he, or
they, deemed appropriate, and upon information provided by the Company in
writing or found in the books, records, or documents of the Company;
 
(c)           The Investor has such knowledge and expertise in financial and
business matters that the Investor is capable of evaluating the merits and risks
involved in an investment in the Shares;


(d)           The Investor understands that the Company has determined that the
exemption from the registration provisions of the Securities Act of 1933, as
amended (the “Securities Act”), provided by Regulation S with respect to non
U.S. purchasers is applicable to the offer and sale of the Shares, based, in
part, upon the representations, warranties and agreements made by the Investor
herein;


(e)           Except as set forth herein, no representations or warranties have
been made to the Investor by the Company or any agent, employee or affiliate of
the Company and in entering into this transaction the Investor is not relying
upon any information, other than the results of independent investigation by the
Investor;
 
 
1

--------------------------------------------------------------------------------

 

 
(f)           The Investor is aware that an investment in the Company is highly
speculative and subject to substantial risks. The Investor acknowledges that it
has been called to his or her attention by those persons with whom the Investor
has dealt in connection with his or her proposed investment in the Company, that
the Company has a limited operating history with limited revenues and the
Company may never have any significant revenues or earnings, and that the
Investor’s proposed investment in the Company involves significant risks which
may result in the loss of that investment, or a portion thereof. The Investor is
capable of bearing the high degree of economic risk and burdens of this venture,
including, but not limited to, the possibility of a complete loss, the lack of a
sustained and orderly public market, and limited transferability of the Shares,
which may make the liquidation of this investment impossible for the indefinite
future;


(g)           The Investor has full power and authority to execute and deliver
this Subscription Agreement and to perform the obligations of the Investor
hereunder and this Subscription Agreement is a legally binding obligation of the
Investor in accordance with its terms; and


(h)           Regulation S.


(i)           The Investor understands and acknowledges that (A) the Shares
acquired pursuant to this Subscription Agreement have not been registered under
the Securities Act and are being sold in reliance upon an exemption from
registration afforded by Regulation S; and that such Shares have not been
registered with any state securities commission or authority; (B)  pursuant to
the requirements of Regulation S, the Shares may not be transferred, sold or
otherwise exchanged unless in compliance with the provisions of Regulation S
and/or pursuant to registration under the Securities Act, or pursuant to an
available exemption thereunder; and (C) other than as set forth in this
Subscription Agreement between the Company and the Investor, the Company is
under no obligation to register the Shares under the Securities Act or any state
securities law, or to take any action to make any exemption from any such
registration provisions available.

 
(ii)           (A) The Investor is not a U.S. person and is not acquiring the
Shares for the account of any U.S. person; (B) if a corporation, it is not
organized or incorporated under the laws of the United States; (C) if a
corporation, no director or executive officer is a national or citizen of the
United States; and (D) it is not otherwise deemed to be a “U.S. Person” within
the meaning of Regulation S.


(iii)           The Investor, if not an individual, was not formed specifically
for the purpose of acquiring the Shares purchased pursuant to this Subscription
Agreement.


(iv)           The Investor is purchasing the Shares for its own account and
risk and not for the account or benefit of a U.S. Person as defined in
Regulation S and no other person has any interest in or participation in the
Shares or any right, option, security interest, pledge or other interest in or
to the Shares. The Investor understands, acknowledges and agrees that it must
bear the economic risk of its investment in the Shares for an indefinite period
of time and that prior to any such offer or sale, the Company may require, as a
condition to effecting a transfer of the Shares, an opinion of counsel,
acceptable to the Company, as to the registration or exemption therefrom under
the Securities Act and any state securities acts, if applicable.


(v)           The Investor will, after the expiration of the restricted period,
as set forth under Rule 903 of Regulation S, offer, sell, pledge or otherwise
transfer the Shares only in accordance with Regulation S, or pursuant to an
available exemption under the Securities Act and, in any case, in accordance
with applicable state securities laws.  The transactions contemplated by this
Subscription Agreement have neither been pre-arranged with a purchaser who is in
the United States or who is a U.S. Person, nor are they part of a plan or scheme
to evade the registration provisions of the United States federal securities
laws.
 
 
2

--------------------------------------------------------------------------------

 

 
(vi)           The offer leading to the sale evidenced hereby was made in an
“offshore transaction.”  For purposes of Regulation S, the Investor understands
that an “offshore transaction” as defined under Regulation S is any offer or
sale not made to a person in the United States and either (A) at the time the
buy order is originated, the purchaser is outside the United States, or the
seller or any person acting on his behalf reasonably believes that the purchaser
is outside the United States; or (B) for purposes of (1) Rule 903 of Regulation
S, the transaction is executed in, or on or through a physical trading floor of
an established foreign exchange that is located outside the United States or (2)
Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the United States.


(vii)           Neither the Investor nor any affiliate of the Investor or any
person acting on its behalf, has made or is aware of any “directed selling
efforts” in the United States, which is defined in Regulation S to be any
activity undertaken for the purpose of, or that could reasonably be expected to
have the effect of, conditioning the market in the United States for any of the
Shares being purchased hereby.

 
(viii)           The Investor understands that the Company is the seller of the
Shares which are the subject of this Subscription Agreement, and that, for
purpose of Regulation S, a “distributor” is any underwriter, dealer or other
person who participates, pursuant to a contractual arrangement, in the
distribution of securities offered or sold in reliance on Regulation S and that
an “affiliate” is any partner, officer, director or any person directly or
indirectly controlling, controlled by or under common control with any person in
question.  The Investor agrees that it will not, during the restricted period
set forth under Rule 903 of Regulation S, act as a distributor, either directly
or though any affiliate, nor shall it sell, transfer, hypothecate or otherwise
convey the Shares other than to a non-U.S. Person.


(ix)           The Investor acknowledges that the Shares will bear a legend in
substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRA­TION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT
OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE
WITH THE SECURITIES ACT.
 
 
3

--------------------------------------------------------------------------------

 

 
3. Repurchase Option.


(a)           From March 15, 2011 to April 14, 2011 (the “Repurchase Period”),
the Company shall have an option (the “Repurchase Option”) to repurchase all or
any portion of the Shares held by Investor at the Per Share Price; provided,
however, that the Repurchase Option shall automatically terminate upon any
conversion of the Shares into Common Stock pursuant to the conversion provisions
specified in the Certificate of Designation of the Relative Rights and
Preferences of the Series A Preferred Stock.


(b)           The Repurchase Option shall be exercised by the Company by written
notice to Investor at any time during the Repurchase Period, at the Company's
option, by delivery to Investor of such notice and a check in the amount of the
Per Share Price multiplied by the number of Shares being repurchased (“Aggregate
Repurchase Price”).  Upon delivery of such notice and payment of the Aggregate
Repurchase Price, the Company shall become the legal and beneficial owner of the
Shares being repurchased and all rights and interest therein or related thereto.


4. The Investor understands that this subscription is not binding upon the
Company until the Company accepts it, which acceptance is at the sole discretion
of the Company and is to be evidenced by the Company’s execution of this
Subscription Agreement where indicated.  This Subscription Agreement shall be
null and void if the Company does not accept it as aforesaid.  The Investor
further understands that all the offering proceeds will be placed directly in
the Company’s bank account.  In the event the Company does not accept the
offering proceeds, the offering will not be completed and all offering proceeds
will thereafter be promptly returned to investors without interest or deduction.


5. The Investor has no right to require that the Shares be registered pursuant
to the provisions of the Securities Act, or otherwise.  The Investor further
acknowledges and agrees that the Company has no obligation to assist the
Investor in obtaining any exemption from any registration requirements imposed
by applicable law. The Investor also acknowledges and agrees that he or she
shall be responsible for compliance with all conditions on transfer imposed by a
securities administrator or similar person of any state, province or territory.


6. The Investor understands that the Company may, in its sole discretion, reject
this subscription, in whole or in part, and/or reduce this subscription in any
amount and to any extent, whether or not pro rata reductions are made of any
other investor’s subscription.


7. The Investor agrees to indemnify the Company and hold it harmless from and
against any and all losses, damages, liabilities, costs and expenses which it
may sustain or incur in connection with the breach by the Investor of any
representation, warranty or covenant made by the Investor.


8. Neither this Subscription Agreement nor any of the rights of the Investor
hereunder may be transferred or assigned by the Investor.


9. Except as otherwise provided herein, this Subscription Agreement (i) may only
be modified by a written instrument executed by the Investor and the Company;
(ii) sets forth the entire agreement of the Investor and the Company with
respect to the subject matter hereof; (iii) shall be governed by the laws of the
State of Nevada applicable to contracts made and to be wholly performed therein;
and (iv) shall inure to the benefit of, and be binding upon the Company and the
Investor and their respective heirs, legal representatives, successors and
permitted assigns.


10. Unless the context otherwise requires, all personal pronouns used in this
Subscription Agreement, whether in the masculine, feminine or neuter gender,
shall include all other genders.


11. All notices or other communications hereunder shall be in writing and shall
be deemed to have been duly given if delivered personally or mailed by certified
or registered mail, return receipt requested, postage prepaid, as follows:  if
to the Investor, to the address set forth on the signature page hereto; and if
to the Company, to 20300 Ventura Blvd. Suite 330, Woodland Hills, CA 91364,
Attention: President or to such other address as the Company or the Investor
shall have designated to the other by like notice.

 
4

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE


IN WITNESS WHEREOF, the Investor has executed this Subscription Agreement this
________ day of October 2010.


Number of Shares Subscribed for ________


Subscription Amount:  _______________


Organization
Signature:                                                                       Individual
Signature:

             
Signature
                     
By:
   
Print Name
 
Name:
       
Title:
             
Additional Signature of Joint Owner
                           
Print Name
           




(All Subscribers should please print information below exactly
as you wish it to appear in the records of the Company)
 

               
Name
 
Social Security Number of Individual
     
or other Taxpayer I.D. Number
         
Address:
 
Address for notices if different:
                 
Number and Street
 
Number and Street
                 

City
 Country
Postal Code
City
 Country
Postal Code


Please check the box to indicate form of ownership (if applicable):
tenants-in-common ÿ
(Both Parties must sign above)
joint tenants with right of survivorship ÿ
(Both Parties must sign above)
community property ÿ
(Both Parties must sign above)


 
5

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION






The foregoing subscription is hereby accepted by CrowdGather, Inc. this
_________ day of October 2010.



  CrowdGather, Inc.          
Date: October 25, 2010
By:
/s/ Sanjay Sabnani       Name: Sanjay Sabnani        Title: President           

 
6


--------------------------------------------------------------------------------